Decree of tbe surrogate affirmed, with costs to be paid by the appellant personally.

Per GuHam:

“Ap-1 peal from a surrogate’s decree, made upon the final accounting of an administrator, and heard in this court upon a case which contains all the evidence. None of the exceptions to the! rulings upon the reception or exclusion of evidence are challenged in the brief of the appellant. Upon what terms Francis Buck occupied the farm of the decedent (bis father), was a question of fact, and tbe findings of the referee, confirmed by the Surrogate’s Court, are not contrary to the evidence. Assuming the terms of occupancy to have been correctly found, as we must, no error was committed in charging Francis Buck with the sums wh|ch he objects to on this appeal. Tbe decree of tbe Surrogate’s Court is affirmed, with costs, to he paid by the appellant personally.”